Title: To George Washington from Henry Hollingsworth, 7 September 1781
From: Hollingsworth, Henry
To: Washington, George


                  
                     Sir,
                     Head of Elk Sepr 7. 1781
                  
                  Your favor of the 4h by Major Dennas, I am honored with; any services in my power shall be happy to render the Major, and shall always be cheerful to yeild every supply and assistance to the whole army under Your Excellency’s Command (be they of what nation they may) but more especially to those of our generous ally on the present glorious prospect.
                  I am the more thankful for your letter as it gives me an opportunity to lay before your Excellency the supplies I have in view in my district which is in the enclosed copy of a letter from the Govr and Council.  I am Yr Excellency’s humble servt
                  
                     H. Hollingsworth 
                  
                Enclosure
                                    
                     
                        Sir
                        In Council Annapolis 30th Augt 1781
                     
                     By Letters received by Express from his Excellency Genl Washington and Robert Morriss Esqr., We are informed that a large Detachment from the main Army, are on their march to Virginia by way of the Head of Elk, to cooperate with the french Fleet, hourly expected in Chesepeak, and are called on in the most pressing manner for our proportion of the Supplies Required by Congress, to be delivered without delay at the ports of Baltimore, George Town, and the Head of Elk.  We most earnestly request you to have all the Wheat Manufactured into superfine merchantable flour, and deposited on the waters of the Chesepeak the most convenient for transportation We have given directions to the several County Commissaries to collect by purchase or seizure immediately a number of Beef Cattle as mentioned Below, and such Salted provisions as may be procured, so as not to distress the owners—We request you to attend to and forward that business.  You will also have a sufficient quantity of Forage Laid in at Elk.  We send you by this opportunity 250£ of the new money to expedite and enable you to comply with those requisitions. 
                     
                     to be put in good pastures Subject to future Orders of Govr & Co.Somerset600Worcester600Dorchester400Talbot350Queen Anns350to be sent to Head of ElkKent300Caecil350Caroline 1503100Beef CattleSalt ProvisionsCaecil Kent & Caroline to be sent to the Head of ElkSomersetto be lodged atPrincess AnnWorcestorat Snow HillDor.—at CambridgeTalbotHead Miles RiverQueen AnnWe are Sir Your most Hble sert
                        Thom: S: Lee
                     
                  
                  
               